UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   DAVID LEE BUESS

           and

   RODNEY DALE CLASS,

                          Plaintiffs,                       Civil Action 09-02151 (HHK)

                         v.

   UNITED STATES OF AMERICA d/b/a
   CORPORATION, et al.,

                          Defendants.


                                  MEMORANDUM OPINION

       David Lee Buess and Rodney Dale Class (“plaintiffs”), proceeding pro se, bring this

action against: the United States; the Internal Revenue Service; the State of Ohio; the State of

North Carolina; Gaston County, North Carolina; and Judge Reginald J. Routson of the Court of

Common Pleas of Hancock County, Ohio (collectively “defendants”), alleging numerous harms

related to the organization and legitimacy of the United States government and the collection of

state and federal taxes. Before the Court are motions to dismiss by the United States and IRS

[#3], Ohio [#24], North Carolina [#12], Gaston County [#19], and Routson [#10]. All of the

defendants argue, inter alia, that Buess and Class have failed to state a claim upon which relief

may be granted. Upon consideration of the motions, the opposition thereto, and the record of this

case, the Court concludes that the motions must be granted.
                                       I. BACKGROUND

       Buess and Class initially filed this action in the Superior Court of the District of

Columbia. Their thirty page complaint alleges, in essence, that the 1933 amendments to the

Trading with the Enemy Act, 12 U.S.C. § 95a, operated to dissolve the original U.S. government,

Compl. at 23, and create a new corporate government, located in the District of Columbia.

Compl. at 15. They challenge this shadow government’s collection of taxes, which they allege

constitutes fraud on the American people. Compl. at 11. Following removal to this Court by the

federal defendants pursuant to 28 U.S.C. § 1442, all defendants moved for dismissal on the

grounds that Buess and Class had failed to state a claim upon which relief may be granted.1

                                    II. LEGAL STANDARD

       Rule 8 of the Federal Rules of Civil Procedure requires complaints to contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Rule 8 operates to ensure that defendants receive fair notice of the claim against them so

that they can respond appropriately. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Failure to comply with Rule 8 can result in dismissal under Rule 12(b)(6), which provides that a

court may dismiss a complaint, or any portion of it, for failure to state a claim upon which relief

may be granted. Fed. R. Civ. P. 12(b)(6). A court considering a motion to dismiss pursuant to

Rule 12(b)(6) must assume that all factual allegations in the complaint are true, even if they are

doubtful. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).




       1
              Each defendant has also raised a number of alternative arguments, but because the
Court concludes that this action must be dismissed for failure to state a claim upon which relief
may be granted, it does not reach these other issues.

                                                  2
                                           III. ANALYSIS

        Buess and Class’s complaint is precisely the sort of complaint that warrants dismissal

under Rule 12(b)(6). “[T]he courts have unhesitatingly dismissed actions where the complaint[]

consisted of ‘a labyrinthian prolixity of unrelated and vituperative charges that def[y]

comprehension . . .’ [or] was ‘. . . confusing, ambiguous, redundant, vague and, in some respects,

unintelligible . . . .’” Brown, 75 F.R.D at 499 (quoting Prezzi v. Schelter, 469 F.2d 691, 692 (2d

Cir. 1972); Wallach v. City of Pagedale, 359 F.2d 57, 58 (8th Cir. 1968)). Over the course of its

thirty pages, Buess and Class’s complaint cites a disjointed jumble of cases, statutes and

doctrines, arguing that the U.S. government was replaced by a corporate shadow government as a

result of the 1933 amendments to the Trading with the Enemy Act, 12 U.S.C. § 95a. See

generally Compl. Pages at a time are comprised of materials plainly copied and pasted from

various treatises or databases, see, e.g., Compl. at 16–22, which neither form a coherent narrative

nor support Buess and Class’s vague and redundant allegations. In sum, the complaint is “neither

short nor plain.” Witherspoon v. Philip Morris Inc., 964 F. Supp. 455, 468 (D.D.C. 1997).

        More importantly, however, the complaint provides absolutely no factual support for its

broad, conclusory legal claims. Although a complaint need not contain detailed factual

allegations, it must recite facts sufficient to at least “raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Twombly, 550 U.S. at 555. Here, the complaint is utterly devoid of factual support for its

claims. None of the defendants could reasonably be expected to know how to respond to such

allegations. Although pro se plaintiffs are accorded more leeway than are trained attorneys in

pleading their cases, see Haines v. Kerner, 404 U.S. 519, 520 (1972), they must still comply with


                                                    3
the Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Because

Buess and Class’s complaint presents “a confused and rambling narrative of charges and

conclusions,” Brown, 75 F.R.D. at 499, and “tenders ‘naked assertion[s]’ devoid of ‘further

factual enhancement,’” Ashcroft v. Iqbal, — U.S. —, 129 S. Ct. 1937, 1949 (2009) (quoting

Twombly, 550 U.S. at 557), this action must be dismissed.

                                     III. CONCLUSION

       For the foregoing reasons, each defendant’s motion to dismiss must be granted. An

appropriate order accompanies this memorandum opinion.



                                                            Henry H. Kennedy, Jr.
                                                            United States District Judge




                                                4